Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of VoiceServe, Inc., for the Quarter endingDecember 31, 2008 I, ,Michael Bibelman Chief Executive Officer of VoiceServe, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endingDecember 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedDecember 31, 2008, fairly represents in all material respects, the financial condition and results of operations of VoiceServe, Inc. By: /s/ Michael Bibelman Michael Bibelman Chief Executive Officer Dated: February 12, 2008
